DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2022 has been entered.
 
Status of the Claims
Claims 5-13 were previously pending.  Claim 5 was amended and claims 9-10 were canceled in the reply filed September 29, 2022.  Claims 5-8 and 11-13 are currently pending.

Response to Arguments
Applicant's amendments overcome the rejection made under § 112(b) and it is withdrawn.
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but are not persuasive.  Applicant argues that the claims do not recite an abstract idea (Remarks, 9) and that the claims recite additional elements that integrate the abstract idea into a practical application (Remarks, 10).  However, the arguments do not explain why the elements are non-abstract and merely restate the claim language. 
"Applicant notes that protecting the anonymity of a as well as solving the problem of electronically generating a remediated itinerary for a traveler are problems necessarily rooted in computer technology - e.g., the technology of electronic itineraries."  Remarks, 11.  Planning or remediating commercial travel itineraries for people does not lose its basic abstract nature merely by performing it "electronically."  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-1363 (Fed. Cir.) (cert. denied, 136 S. Ct. 701, 193 L. Ed. 2d 522 (2015)) ("[T]hat the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract.") (emphasis added).  Transaction anonymity is also not a solution particular to computers and provides the same benefits to non-computerized commercial interactions. 
"The solutions of a pacted system as well as artificially-intelligent-based replacement itineraries based on historical itineraries of the traveler, a plurality of current events and a plurality of user configurations are solutions used in order to overcome technical problems specifically arising in the realm of computer networks, e.g., electronically-issued itinerary technology."  Remarks, 11.  Here, Applicant is describing a general link to a particular technological environment (i.e., some unspecified form of artificial intelligence) which is merely invoked at a high level of generality as a tool to perform the abstract tasks of remediating a person's interrupted travel itinerary based on certain factors.  This is not sufficient to show any improvement to problems/deficiencies particular to computers or any other technology, and the rejection is maintained. 
Applicant's arguments filed with respect to the rejections made under § 103 have been fully considered but are not persuasive.  "Applicant notes that the following argument was not responded to by the most recent Office Action. As such, applicant respectfully requests a response to the following argument. Blair discusses only an anonymous consumer. Blair, para. 19. Applicant notes that no information or documentation is received regarding Blair's anonymous consumer. Therefore, Blair does not show or discuss identifying a traveler by transmitting an encryption key to each of the one or more service providers in the event of an interrupt to an itinerary at least because Blair does not retain personally identifiable information or documentation that may be encrypted, nor can Blair reasonably operate in tandem with a system that involves an identified traveler."  Remarks, 12.  The previous argument only alleged that Blair did not teach transmitting an encryption key because it does not retain personally identifiable information.  Remarks filed May 16, 2022, 6.  This argument was moot as Blair was not relied upon to teach this feature.  Applicant now also alleges that Blair cannot "reasonably operate in tandem with a system that involves an identified traveler," but no reasoned explanation is provided as to why one of ordinary skill in the art would have concluded that Blair's computing systems cannot be reconfigured to store additional data.  Moreover, the characterization of Blair as not storing personally identifiable information is inaccurate (see, e.g., ¶¶ 0059, 66-67).  The remaining arguments merely set forth a general allegation of patentability. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the Specification lacks antecedent basis for the claim term "user configurations."

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites "receiving an itinerary and identification documentation from a traveler, via a mobile device associated with the traveler;" "transmitting the unique identifier from the pacted central processing system to the mobile device associated with the traveler;" "receiving, from the mobile device, at the pacted central processing system, data relating to an interrupt in the itinerary;" and "transmitting, from the pacted central processing system, an electronic message to the mobile device associated with the traveler, said electronic message comprising an artificially-intelligent-based replacement itinerary."  The only times a mobile device is mentioned in the Specification it is solely used to store the token (¶¶ 0011, 45).  The Specification does not support using this mobile device for receiving an itinerary and identification documentation from a traveler via the mobile device, or for transmitting the unique identifier from the pacted central processing system to the mobile device.  It also does not support the steps of receiving at the mobile device the itinerary interrupt, or transmitting the replacement itinerary to the mobile device. 
Claim 5 recites "said artificially-intelligent-based replacement itinerary based on historical itineraries of the traveler, a plurality of current events and a plurality of user configurations."  The Specification states: "The remediating may include transmitting an electronic message to the traveler. The electronic message may include an artificially-intelligent-based replacement itinerary. The artificially-intelligent-based replacement itinerary may be based in part on previous itineraries of the traveler. The artificially-intelligent-based replacement itinerary may be based in part on current events. In some embodiments, the message may include a user-configured replacement itinerary."  ¶ 0029 (emphasis added).  This does not support that the artificially-intelligent-based replacement itinerary is " based on historical itineraries of the traveler, a plurality of current events and a plurality of user configurations."  It appears to suggest the opposite—that as an alternative to an artificially-intelligent-based replacement itinerary the itinerary may be configured by the user.  
The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites "the data relating to the interrupt is received from the one or more service providers."  This conflicts with the requirements of base claim 1, which recites receiving the interrupt data from the traveler's mobile device.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-8 and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 5-8 and 11-13, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including: receiving an itinerary and identification documentation from a traveler at a pacted system, said pacted system linking a group of service providers and a group of travelers, wherein the pacted system enables: each service provider, included in the group of service providers, to communicate with an anonymous traveler, included in the group of travelers; and each traveler, included in the group of travelers, to communicate anonymously with a service provider, included in the group of travelers; committing the itinerary to the pacted system; encrypting the identification documentation; generating, based on the encrypted identification documentation, a unique identifier that identifies the itinerary and the traveler at the pacted system; transmitting the unique identifier from the pacted system to the traveler; storing the unique identifier at the pacted system; storing the unique identifier on a token with the traveler; anonymously booking, using the unique identifier, the itinerary by the pacted system, said booking comprising transmitting the unique identifier to one or more service providers identified in the itinerary; receiving, at the pacted system, data relating to an interrupt in the itinerary; transmitting an encryption key to each of the one or more service providers identified in the itinerary, the encryption key being linked to the unique identifier; provides access to the identification documentation by decrypting the identification documentation; and removes an anonymity status from the traveler; and remediating, by the pacted system, the interrupt in the itinerary by transmitting a message to the traveler, said message comprising a replacement itinerary, said replacement itinerary based on historical itineraries of the traveler, a plurality of current events and a plurality of user configurations.
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for the travel behaviors of persons and structuring and managing the related commercial relationships with travel service providers (i.e., in the terminology of the 2019 Revised Guidance, commercial or legal interactions (including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people).  
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring booking information presented to a user based on, e.g., user data or time data; LendingTree, LLC v. Zillow, Inc., 656 Fed.Appx. 991 (Fed. Cir. 2016)—applying for loans and receiving offers via a third-party intermediary, similar because at another level of abstraction the claims could be characterized as managing travel bookings via a third-party intermediary).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (central processing system, mobile device, communicating "electronically," certain data is broadly "artificially-intelligent-based"—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data).  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (central processing system, mobile device, communicating "electronically," certain data is broadly "artificially-intelligent-based"—see published Specification ¶¶ 0022, 29, 37-45 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (that is, they further limit the abstract ordering or human activities without adding any new additional elements).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims (i.e., a generic central processing system and electronic communications).  
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  They do not add any additional elements not already addressed with respect to the independent claims.  Moreover, the Specification also indicates this is the routine use of known capabilities for the same reasons presented with respect to the elements in the independent claims above (see ¶ 0022, etc.).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Blair, et al., U.S. Pat. Pub. No.  2004/0210476 (Reference A of the PTO-892 part of paper no. 20220103) in view of Yalcin, et al., U.S. Pat. Pub. No. 2015/0161528 (Reference B of the PTO-892 part of paper no. 20220103) Levitt, et al., U.S. Pat. Pub. No.  2020/0389450 (Reference A of the PTO-892 part of paper no. 20220519), and Jafri, U.S. Pat. Pub. No.  2016/0378874 (Reference C of the PTO-892 part of paper no. 20220103).
As per claim 5, Blair teaches a method comprising: 
receiving an itinerary and identification documentation from a traveler, via a device associated with the traveler, at a pacted central processing system (¶¶ 0059, 107-08, 110, 127), said pacted system linking a group of service providers and a group of travelers (¶¶ 0016, 45), wherein the pacted central processing system enables: 
each service provider, included in the group of service providers, to electronically communicate with an anonymous traveler, included in the group of travelers; and each traveler, included in the group of travelers, to electronically communicate anonymously with a service provider, included in the group of travelers (¶¶ 0059, 75); 
committing the itinerary to the pacted central processing system (¶ 0008); 
generating a unique identifier that identifies the itinerary and the traveler at the pacted central processing system (¶¶ 0008, 83-84); 
transmitting the unique identifier from the pacted central processing system to the device associated with the traveler (¶¶ 0008, 83-84); 
storing the unique identifier at the pacted central processing system (¶¶ 0059, 83); 
storing the unique identifier on a device associated with the traveler (¶¶ 0084, 127);
anonymously booking, using the unique identifier, the itinerary by the pacted central processing system, said booking comprising transmitting the unique identifier to one or more service providers identified in the itinerary (¶¶ 0019-20, 127).
Blair does not explicitly teach receiving, from the mobile device, at the pacted central processing system, data relating to an interrupt in the itinerary; and remediating, by the pacted central processing system, the interrupt in the itinerary by transmitting, from the pacted central processing system, an electronic message to the mobile device associated with the traveler, said electronic message comprising an replacement itinerary, said replacement itinerary based on historical itineraries of the traveler, a plurality of current events and a plurality of user configurations; which is taught by Yalcin (¶¶ 0023, 29, 47, 60-62).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Yalcin—namely, to minimize passenger frustration and delay following an incident.  Moreover, this is merely a combination of old elements in the art of travel services.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.  Blair also does not explicitly teach that the device used by the traveler is specifically a mobile device; which is taught by Yalcin (¶¶ 0042, 62).  It would have been prima facie obvious to incorporate this element because it is merely a substitution of the device in Yalcin (mobile smartphone) for the one in Blair (e.g., a personal computer).  One of ordinary skill would have recognized that the smartphone in Yalcin could readily perform the required generic operations of receiving, storing, and transmitting data required by Blair and the claims through routine engineering producing predictable results. 
While Blair teaches the pacted central processing system, that the service providers are identified in the itinerary, and that the person is a traveler (see above), it does not explicitly teach encrypting the identification documentation; that the identifier is generated based on the encrypted identification documentation; that the unique identifier is stored in a token on the mobile device; and transmitting an encryption key to each of the one or more service providers, the encryption key being linked to the unique identifier, provides access to the identification documentation by decrypting the identification documentation; and removes an anonymity status; which is taught by Levitt (¶¶ 0053, 57, 59, 68).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Levitt—namely, to give customers more control over their privacy.  Moreover, this is merely a combination of old elements in the art of financial transaction services.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
The references do not explicitly teach the itinerary is artificially-intelligent-based; which is taught by Jafri (¶¶ 0112, 119).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Jafri—namely, to better match customer preferences.  Moreover, this is merely a combination of old elements in the art of travel services.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 6, Blair in view of Yalcin, Levitt, and Jafri and teaches claim 5 as above.  Yalcin further teaches the data relating to the interrupt is received from the one or more service providers (¶ 0028), which would have been obvious to incorporate for the same reasons as the elements in claim 5 above.
As per claim 7, Blair in view of Yalcin, Levitt, and Jafri teaches claim 6 as above.  Yalcin further teaches triggering an alert when the traveler fails to arrive within a predetermined time period at one of the one or more service providers (¶¶ 0044-46), which would have been obvious to incorporate for the same reasons as the elements in claim 5 above.
As per claim 8, Blair in view of Yalcin, Levitt, and Jafri teaches claim 5 as above.  Yalcin further teaches the data relating to the interrupt is received from the traveler (¶ 0047), which would have been obvious to incorporate for the same reasons as the elements in claim 5 above.
As per claim 11, Blair in view of Yalcin, Levitt, and Jafri teaches claim 5 as above.  Yalcin further teaches the itinerary comprises a plurality of legs; and the remediating the interrupt comprises identifying one or more legs included in the plurality of legs that are incomplete (¶¶ 0022, 53-54), which would have been obvious to incorporate for the same reasons as the elements in claim 5 above.
As per claim 12, Blair in view of Yalcin, Levitt, and Jafri teaches claim 11 as above.  Yalcin further teaches transmitting an electronic message to at least one service provider, included in the plurality of service providers, that are associated with the incomplete legs, said electronic message comprising data relating to the interrupt; and preemptively cancelling bookings at the at least one service provider associated with the incomplete leg (¶¶ 0058, 64-65), which would have been obvious to incorporate for the same reasons as the elements in claim 5 above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Blair, et al. in view of Yalcin, et al., Levitt, et al., and Jafri as applied to claim 12 above, further in view of Hindi, et al., U.S. Pat. Pub. No.  2013/0204676 (Reference D of the PTO-892 part of paper no. 20220103). 
As per claim 13, Blair in view of Yalcin, Levitt, and Jafri teaches claim 12 as above.  The references do not explicitly teach based on a number of incomplete legs, lowering, by a predetermined amount, a rating of the traveler; which is taught by Hindi (¶ 0016).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Hindi—namely, to penalize no-show passengers.  Moreover, this is merely a combination of old elements in the art of travel services.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628